     Case 7:19-cv-00079-O-BP Document 38 Filed 09/10/21               Page 1 of 1 PageID 208


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                               WICHITA FALLS DIVISION

KURBY GERALD DECKER,                           '
TDCJ No. 00594703,                             '
                                               '
                      Petitioner,              '
                                               '
v.                                             '            Civil Action No. 7:19-cv-079-O-BP
                                               '
BOBBY LUMPKIN, Director,                       '
Texas Dep’t of Criminal Justice,               '
Correctional Institutions Division,            '
                                               '
                      Respondent.              '

      ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

        This is a habeas action brought pursuant to 28 U.S.C. ' 2254 in which Petitioner challenges
the validity of a prison disciplinary action. The United States Magistrate Judge entered his Findings,
Conclusions, and Recommendation in which he recommends that the petition be denied. See ECF No.
30. Petitioner has filed objections. See ECF No. 37.
        The District Court reviewed de novo those portions of the Findings, Conclusions, and
Recommendation to which objections were made and reviewed the remaining Findings, Conclusions,
and Recommendation for plain error. Finding no error, I am of the opinion that the findings of fact,
conclusions of law, and reasons for denial set forth in the Magistrate Judge’s Recommendation are
correct and they are hereby adopted and incorporated by reference as the Findings of the Court.
        Accordingly, the petition for writ of habeas corpus is DENIED.
        SO ORDERED this 10th day of September, 2021.




                                                        _____________________________________
                                                        Reed O’Connor
                                                        UNITED STATES DISTRICT JUDGE
